           Case 1:20-cv-00056-RC Document 8 Filed 01/16/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, and              )
PHYSICIANS FOR SOCIAL RESPONSIBILITY, )
                                      )
          Plaintiffs,                 )
                                      )
     v.                               )                        Case No. 1:20-cv-00056-RC
                                      )
DAVID BERNHARDT, et al.,              )
                                      )
          Defendants.                 )


                           MOTION FOR APPEARANCE
                PRO HAC VICE OF ATTORNEY SHILOH S. HERNANDEZ


       Pursuant to LCvR 83.2(d), I, Samantha Ruscavage-Barz, counsel for Plaintiffs in the

above-captioned case hereby respectfully move for the admission of attorney Shiloh S.

Hernandez pro hac vice before this Court. Mr. Hernandez’s office address and phone number

are Western Environmental Law Center, 103 Reeder’s Alley, Helena, Montana 59601, (406)

204-4861. Mr. Hernandez’s declaration in support of this motion and proposed order are

attached hereto.

       I hereby agree to serve as Mr. Hernandez’s sponsoring member of the Bar of this Court,

and to act as local counsel with the authority to act as attorney of record in this matter.

       RESPECTFULLY SUBMITTED this 16th day of January, 2020.

                                               /s/ Samantha Ruscavage-Barz
                                               Bar No. CO0053
                                               WildEarth Guardians
                                               301 N. Guadalupe Street, Suite 201
                                               Santa Fe, NM 87501
                                               (505) 401-4180
                                               sruscavagebarz@wildearthguardians.org

                                               Counsel for Plaintiffs
